Exhibit 10.2

EXECUTION VERSION

DELAYED DRAW TERM LOAN CREDIT AGREEMENT

Dated as of April 17, 2020,

among

MSG NYR Holdings, LLC,

as Borrower,

and

MSG ENTERTAINMENT GROUP, LLC,

as Lender

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

   Defined Terms      1  

1.02

   Other Interpretive Provisions      18  

1.03

   Accounting Terms      19  

1.04

   Times of Day      20   ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS     
20  

2.01

   Commitments      20  

2.02

   Borrowings, Conversions and Continuations of Loans      20  

2.03

   [Reserved]      21  

2.04

   [Reserved]      21  

2.05

   Prepayments      21  

2.06

   Termination or Reduction of Aggregate Delayed Draw Term Loan Commitments     
22  

2.07

   Repayment of Loans      22  

2.08

   Interest      22  

2.09

   Fees      23  

2.10

   Computation of Interest and Fees      23  

2.11

   Evidence of Debt      23  

2.12

   Payments Generally      24   ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY      24  

3.01

   Taxes      24  

3.02

   Illegality      26  

3.03

   Inability to Determine Rates      27  

3.04

   Increased Costs      28  

3.05

   Compensation for Losses      29  

3.06

   Mitigation Obligations      30  

3.07

   Survival      30  

3.08

   Withholding Taxes      30   ARTICLE IV RESERVED      30   ARTICLE V
CONDITIONS PRECEDENT TO EFFECTIVENESS AND TO CREDIT EXTENSIONS      30  

5.01

   Conditions to Effectiveness      30  

5.02

   Conditions to Borrowings      31   ARTICLE VI REPRESENTATIONS AND WARRANTIES
     32  

6.01

   Organization, Etc      32  

6.02

   Due Authorization, Non-Contravention, Etc      32  

6.03

   Government Approval, Regulation, Etc      33  

6.04

   Validity, Etc      33  

6.05

   Financial Information      33  

6.06

   No Material Adverse Effect      33  

6.07

   Litigation      33  

6.08

   Compliance with Laws and Agreements      34  

6.09

   [Reserved]      34  

 

i



--------------------------------------------------------------------------------

6.10

   Ownership of Properties    34

6.11

   Taxes    34

6.12

   Pension and Welfare Plans    34

6.13

   Environmental Warranties    35

6.14

   Regulations T, U and X    35

6.15

   Disclosure and Accuracy of Information    35

6.16

   Labor Matters    36

6.17

   Solvency    36

6.18

   Securities    36

6.19

   Sanctions; Anti-Corruption Laws    36 ARTICLE VII AFFIRMATIVE COVENANTS    37

7.01

   Existence; Conduct of Business    37

7.02

   Financial Information    37

7.03

   Compliance with Laws; Payment of Obligations    38

7.04

   Books and Records    38

7.05

   Notice of Material Events    38

7.06

   NHL-Related Notifications    38

7.07

   Use of Proceeds    39

7.08

   ERISA Obligations    39

7.09

   Maintenance of Insurance    39 ARTICLE VIII NEGATIVE COVENANTS    40

8.01

   Indebtedness    40

8.02

   Contingent Liabilities    41

8.03

   Liens    41

8.04

   Investments    42

8.05

   Restricted Payments    42

8.06

   Business    42

8.07

   Transactions with Affiliates    43

8.08

   Amendments of Certain Instruments    43

8.09

   Fundamental Changes    43

8.11

   Dispositions    43

8.12

   Accounting Changes    44

8.12

   Negative Pledge; Burdensome Agreements    44

8.13

   Sanctions    44 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES    44

9.01

   Events of Default    44

9.02

   Action if Bankruptcy    46

9.03

   Action if Other Event of Default    46

9.04

   [Reserved]    46

9.05

   Application of Proceeds    46 ARTICLE XI MISCELLANEOUS    47

11.01

   Amendments, Etc    47

11.02

   Notices and Other Communications; Facsimile Copies    47

11.03

   No Waiver; Cumulative Remedies; Enforcement    48

11.04

   Expenses; Indemnity; and Damage Waiver    48

 

ii



--------------------------------------------------------------------------------

11.05

   Payments Set Aside    49

11.06

   Successors and Assigns    49

11.07

   Treatment of Certain Information; Confidentiality    50

11.08

   Set-off    50

11.09

   Interest Rate Limitation    51

11.10

   Counterparts; Integration; Effectiveness    51

11.11

   Survival of Representations and Warranties    51

11.12

   Severability    51

11.13

   [Reserved]    52

11.14

   Governing Law; Jurisdiction; Etc    52

11.15

   Waiver of Right to Trial by Jury    52

11.16

   Electronic Execution    53

 

iii



--------------------------------------------------------------------------------

SCHEDULES    8.01    Existing Indebtedness 8.02    Existing Guarantees 8.03   
Existing Liens 8.04    Existing Investments 8.07    Existing Transactions with
Affiliates 8.13    Existing Negative Pledge Agreements 11.02    Certain
Addresses for Notices EXHIBITS    2.02    Form of Loan Notice 2.05    Form of
Notice of Prepayment and/or Reduction / Termination of Commitments 2.11    Form
of Delayed Draw Term Loan Note 3.01    Forms of U.S. Tax Compliance Certificates
(Forms 1-4) 7.01(d)    Form of Compliance Certificate

 

 

iv



--------------------------------------------------------------------------------

DELAYED DRAW TERM LOAN CREDIT AGREEMENT

This DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Agreement”) is entered into
as of April 17, 2020, by and among MSG NYR Holdings, LLC, a Delaware limited
liability company (the “Borrower”), and MSG Entertainment Group, LLC (the
“Lender”).

The Borrower has requested that the Lender provide a delayed draw term loan
facility in the aggregate principal amount of NINETY MILLION DOLLARS
($90,000,000) (as such amount may be decreased pursuant to the terms hereof) for
the purposes set forth herein, and the Lender is willing to do so on the terms
and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Act” has the meaning specified in Section 11.17.

“Affiliate” of any Person means any other Person that directly or indirectly
controls, or is under common control with, or is controlled by, such Person. As
used in this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or limited liability company,
partnership or other ownership interests, by contract or otherwise), provided
that for purposes of this definition, in any event, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the limited liability company, partnership or other ownership
interests of any other Person (other than as a non-managing member or limited
partner of such other Person) will be deemed to control such corporation,
limited liability company or other Person; and provided further that no
individual shall be an Affiliate of a corporation, limited liability company or
partnership solely by reason of his or her being an officer, director, manager,
member or partner of such entity, except in the case of a member or a partner if
his or her interests in such limited liability company or partnership shall
qualify him or her as an Affiliate.

“Agreement” means this Delayed Draw Term Loan Credit Agreement.

“Applicable Rate” means, (a) 2.00% per annum in the case of Eurodollar Rate
Loans and (b) 1.00% per annum in the case of Base Rate Loans.

“Audited Financial Statements” means the audited consolidated balance sheet of
MSG for the Fiscal Year ended June 30, 2019, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year of MSG, including the notes thereto, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the J.P. Morgan Chase Bank prime rate, (b) the Federal Funds Rate
plus 0.50% per annum, and (c) Eurodollar Rate



--------------------------------------------------------------------------------

for an Interest Period of one month plus 1.0% per annum; provided, that, if the
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. Any change in the “prime rate” announced by J.P. Morgan Chase
Bank shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03, then the Base Rate shall
be: (i) the greater of clauses (a) and (b) above; and (ii) determined without
reference to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of: (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA; (b) a “plan” as defined in
Section 4975 of the Internal Revenue Code; or (c) any Person whose Property
includes (for purposes of ERISA Section 3(42), or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the Property of
any such “employee benefit plan” or “plan”.

“Board of Directors” means, with respect to any Person: (a) in the case of any
corporation, the board of directors of such Person; (b) in the case of any
limited liability company, the board of managers, manager or managing member of
such Person; (c) in the case of any partnership, the general partner of such
Person; and (d) in any other case, the functional equivalent of the foregoing.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by the Lender pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
Notwithstanding anything in this Agreement to the contrary, for purposes of this
definition, GAAP shall mean GAAP as in effect prior to giving effect to the
adoption of ASU No. 2016-02 “Leases (Topic 842)” and ASU No. 2018-11 “Leases
(Topic 842)”.

“Capital Lease Obligations” means all monetary or financial obligations of the
Borrower and its Subsidiaries under any leasing or similar arrangement conveying
the right to use real or personal property, or a combination thereof, which, in
accordance with GAAP, would or should be classified and accounted for as Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first (1st) date on which such lease may be terminated by the
lessee without payment of a penalty.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“Change in Control” means (a) an event or series of events by which (i) Dolan
Family Interests or (ii) Persons Controlled by Dolan Family Interests (any such
Person, a “Dolan Family Interest Controlled Person”) (so long as, in the case of
this clause (ii), no “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) other than
the Dolan Family

 

2



--------------------------------------------------------------------------------

Interests shall beneficially own (within the meaning of Rule 13d-3 (as in effect
on the Effective Date) promulgated under the Securities Exchange Act of 1934, as
amended), in the aggregate, more than fifty percent (50%) of the Equity
Interests in such Dolan Family Interest Controlled Person(s)) shall cease at any
time to have beneficial ownership (within the meaning of Rule 13d-3 (as in
effect on the Effective Date) promulgated under the Securities Exchange Act of
1934, as amended) of Equity Interests of MSG, having sufficient votes to elect
(or otherwise designate) at such time a majority of the members of the board of
directors of MSG, (b) an event of series of events by which MSG ceases to hold,
directly or indirectly, 100% of the voting Equity Interests of the Borrower, or
(c) an event of series of events by which the Borrower ceases to hold, directly
or indirectly, 100% of the voting Equity Interests of each of (x) Teamco and
(y) Team Holdco, or (d) a change of control or a change in the ownership of
effective control with respect to Teamco under the NHL Constitution or any NHL
governing document unless after giving effect to such change of control or
change in the ownership of effective control, Teamco is Controlled, directly or
indirectly, by Dolan Family Interests.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty, or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything to the contrary
herein, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority), or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case of the foregoing clauses (i) and (ii), be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Commitment” means the Delayed Draw Term Loan Commitment of the Lender.

“Connection Income Taxes” means Other Connection Taxes that are imposed on, or
measured by, net income (however denominated), or that are franchise Taxes or
branch profits Taxes.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default, or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate, plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans, plus (c) two percent
(2.00%) per annum, provided, that, with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan, plus two percent (2.00%) per
annum, in each case, to the fullest extent permitted by applicable Laws.

“Delayed Draw Term Loan” has the meaning specified in Section 2.01(a).

“Delayed Draw Term Loan Availability Period” means, with respect to the Delayed
Draw Term Loan Commitment, the period from, and including, the Effectiveness
Date to the earliest of: (a) October 17, 2021;

 

3



--------------------------------------------------------------------------------

(b) the date of termination of the Delayed Draw Term Loan Commitment pursuant to
Section 2.06; and (c) the date of termination of the commitment of the Lender to
make Loans pursuant to Section 9.02, Section 9.03 or Section 9.04, as
applicable.

“Delayed Draw Term Loan Borrowing” means a Borrowing consisting of the Delayed
Draw Term Loan.

“Delayed Draw Term Loan Commitment” means the Lender’s obligation to make the
Delayed Draw Term Loan to the Borrower pursuant to Section 2.01(a), as such
amount may be adjusted from time to time in accordance with this Agreement.

“Designated Jurisdiction” means any country or territory, to the extent that
such country or territory itself is the subject of any Sanction.

“Dolan Family Interests” means (a) any Dolan Family Member, (b) any trusts for
the benefit of any Dolan Family Members, (c) any estate or testamentary trust of
any Dolan Family Member for the benefit of any Dolan Family Members, (d) any
executor, administrator, trustee, conservator or legal or personal
representative of any Person or Persons specified in clauses (a), (b) and
(c) above to the extent acting in such capacity on behalf of any Dolan Family
Member or Members and not individually and (e) any corporation, partnership,
limited liability company or other similar entity, in each case 80% of which is
owned and controlled by any of the foregoing or combination of the foregoing.

“Dolan Family Interest Controlled Person” has the meaning specified in the
definition of “Change in Control.”

“Dolan Family Members” means Charles F. Dolan, his spouse, his descendants and
any spouse of any of such descendants.

“Dollar” and “$” mean lawful money of the United States.

“Effectiveness Date” means the date hereof.

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.

“Environmental Laws” means all applicable Laws which: (a) regulate, or relate
to, pollution or the protection, including, without limitation, any Remedial
Action, of the environment or human health (to the extent relating to exposure
to Hazardous Materials); (b) the use, generation, distribution, treatment,
storage, transportation, handling, disposal or release of Hazardous Materials;
(c) the preservation or protection of waterways, groundwater, drinking water,
air, wildlife, plants or other natural resources; or (d) impose liability or
provide for damages with respect to any of the foregoing, including the Federal
Water Pollution Control Act (33 U.S.C. §–1251 et seq.), Resource Conservation &
Recovery Act (42 U.S.C. §–6901 et seq.), Safe Drinking Water Act
(21 U.S.C. § 349, 42 U.S.C. §§–201, 300f), Toxic Substances Control Act
(15 U.S.C. §–2601 et seq.), Clean Air Act (42 U.S.C. §–7401 et seq.), and
Comprehensive Environmental Response, Compensation and Liability Act
(42 U.S.C. §–9601 et seq.), or any other similar applicable Law of similar
effect, each as amended.

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of Remedial Action, administrative oversight costs, fines,
penalties or indemnities), of the Borrower or its Subsidiaries, directly or
indirectly resulting

 

4



--------------------------------------------------------------------------------

from, or based upon: (a) violation of any Environmental Law; (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials; (c) exposure to any Hazardous Materials; or (d) the Release, or
threatened Release, of any Hazardous Materials.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into, or exchangeable for, shares
of capital stock of (or other ownership or profit interests in) such Person, or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code, for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer”, as defined in Section 4001(a)(2) of ERISA, or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of
intent to terminate, or the treatment of a Pension Plan amendment as a
termination, under Sections 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan, or a plan in
endangered or critical status within the meaning of Sections 430 and 432 of the
Internal Revenue Code or Sections 303 and 305 of ERISA; (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

“Eurodollar Base Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations, as may be designated by the Lender from time to time)
(in such case, the “LIBOR Rate”), at or about 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first (1st) day of such Interest Period) with a
term equivalent to such Interest Period; and

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date, for Dollar deposits with a term
of one (1) month commencing that day;

 

5



--------------------------------------------------------------------------------

provided, that: (i) (A) to the extent a comparable or successor rate is approved
by the Lender pursuant to Section 3.03, the approved rate shall be applied in a
manner consistent with market practice, and (B) to the extent such market
practice referred to in clause (i)(A) of this proviso is not administratively
feasible for the Lender, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Lender; and (ii) if the Eurodollar Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Eurodollar Rate” means: (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Lender to be equal to
the quotient obtained by dividing (i) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period, by (ii) one (1), minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period; and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Lender to be equal to the quotient obtained by dividing (i) the Eurodollar Base
Rate for such Base Rate Loan for such day, by (ii) one (1), minus the Eurodollar
Reserve Percentage for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate” above.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan, and for each outstanding Base Rate Loan the interest on
which is determined by reference to the Eurodollar Rate, in each case, shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means any of the following Taxes imposed on, or with respect
to, any Recipient, or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to, or for the account of, the
Lender with respect to an applicable interest in a Loan or Commitment, pursuant
to a Law in effect on the date on which (i) the Lender acquires such interest in
the Loan or Commitment, or (ii) the Lender changes its Lending Office, except,
in each case of the foregoing clauses (b)(i) and (b)(ii), to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to the Lender’s assignor immediately before the Lender became a party hereto, or
to the Lender immediately before it changed its Lending Office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e); and
(d) any withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any applicable intergovernmental agreements implementing any of the
foregoing.

 

6



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided, that: (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day; and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1.00%) charged to Bank of America on such day on such transactions
as determined by the Lender. If, at any time, the Federal Funds Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Financial Officer” of any corporation, partnership, or other entity means the
chief financial officer, the principal accounting officer, the treasurer, or the
controller of such corporation, partnership or other entity.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained, or contributed to, outside the United States by the
Borrower primarily for the benefit of employees of the Borrower employed outside
the United States.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government (including
any supra-national bodies, such as the European Union or the European Central
Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and
(ii) obligations in respect of compensation payments to players, coaches,
managers or other personnel of such Person incurred pursuant to employment
contracts entered into in the ordinary course of business), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided, however,
that Indebtedness shall not include (x) such Person’s share of any obligations
to the

 

7



--------------------------------------------------------------------------------

NHL or any Obligors under the Media Contracts arising as a result of any
Business Interruption and any election by the NHL to require continuation of
payments under Media Contracts during a Business Interruption Period
(capitalized terms used in this clause (x) but not otherwise defined to have the
meanings ascribed to them in the Teamco Revolving Facility), (y) Indebtedness of
the Borrower to any Subsidiary of the Borrower other than an Excluded Subsidiary
or of a Subsidiary of the Borrower to the Borrower or another Subsidiary of the
Borrower other than an Excluded Subsidiary or (z) the Borrower’s obligations
with respect to Subordinated Owner Advances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in such entity, except
to the extent the terms of such Indebtedness provide that such Person is not
liable therefor; provided, however, that Indebtedness shall not include any
Indebtedness of the NHL unless (x) such Person has agreed in writing to provide
a Guarantee with respect to such Indebtedness or (y) such Indebtedness is
secured by any Lien on property owned or acquired by such Person or any of its
Subsidiaries. Without limiting the generality of the foregoing, for the
avoidance of doubt, Indebtedness shall exclude (1) deferred revenue (including
advance ticket sales), (2) obligations to make or pay advances, deposits or
deferred compensation to announcers, broadcasters, on-air talent, promoters,
producers or other third parties in connection with the development, booking,
production, broadcast, promotion, execution, staging or presentations of shows,
events or other entertainment activities or related merchandising, concessions
or licensing, and (3) obligations to pay advances, deposits or deferred
compensation to the holders of rights to content or intellectual property in
connection with the development, broadcast, distribution or license of content
or underlying intellectual property.

“Indemnified Taxes” means: (a) Taxes, other than Excluded Taxes, imposed on, or
with respect to, any payment made by, or on account of, any obligation of the
Borrower under any Loan Document; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means: (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date, provided,
that, if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to, or continued
as, a Eurodollar Rate Loan, and ending on the date one (1), two (2), three
(3) or six (6) months thereafter, as selected by the Borrower in its Loan
Notice, or such other period that is twelve (12) months or less requested by the
Borrower and consented to by the Lender under such Eurodollar Rate Loan (in each
case, subject to availability); provided, that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case, such Interest Period shall end on the next preceding
Business Day;

(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

8



--------------------------------------------------------------------------------

(c)    no Interest Period with respect to any Delayed Draw Term Loan shall
extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986 (as amended).

“Internal Revenue Service” and “IRS” means the United States Internal Revenue
Service.

“Investment” has the meaning specified in Section 8.04.

“Knicks Borrower” means MSG NYK Holdings, LLC, a Delaware limited liability
company.

“Knicks DDTL Facility” means the Delayed Draw Term Loan Credit Agreement, dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time), among the Knicks Borrower and MSG Entertainment Group, LLC, as lender.

“Knicks Revolving Facility” means the Credit Agreement, dated as of
September 30, 2016 (as amended, supplemented or otherwise modified from time to
time), among New York Knicks, LLC, the lenders party thereto and JPMorgan Chase
Bank, N.A., as the Agent.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case applicable or binding upon any Person or any of its Property, or to
which such Person or any of its Property is subject.

“Lender” means MSG Entertainment Group, LLC.

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”
above.

“LIBOR Rate” has the meaning specified in the definition of “Eurodollar Base
Rate” above.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page that the
Lender (in its reasonable discretion) designates to determine LIBOR (or such
other commercially available source providing such quotations as may be
designated by the Lender from time to time in its reasonable discretion).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Interest Period, Eurodollar Rate, Eurodollar Base Rate, timing and frequency of
determining rates and making payments of interest, and other technical,
administrative and/or operational matters as may be appropriate, in the
discretion of the Lender, to reflect the adoption and implementation of such
LIBOR Successor Rate and to permit the administration thereof by the Lender in a
manner substantially consistent with market practice (or, if the Lender
determines that adoption of any portion of such market practice is not
administratively feasible, or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Lender determines, in consultation with the Borrower, is reasonably necessary in
connection with the administration of this Agreement).

 

9



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to Real Property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Delayed Draw Term Loan.

“Loan Documents” means this Agreement and each Note.

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to another Type, or (c) a continuation of Eurodollar Rate
Loans, in each case, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit 2.02 or such other form as may be approved by the Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Lender), appropriately completed and signed by a
Responsible Officer of the Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract” below.

“Material Adverse Effect” means a materially adverse effect on: (a) the
operations, business, assets, properties, liabilities, or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (b) the ability of the
Borrower to perform its obligations under the Loan Documents; (c) the rights and
remedies of the Lender under any Loan Document; or (d) legality, validity,
binding effect, or enforceability against the Borrower of any Loan Document to
which it is a party; provided that the events and circumstances surrounding the
COVID-19 Coronavirus and any impact thereof on the Borrower and its Subsidiaries
shall be deemed not to give rise to a Material Adverse Effect.

“Material Indebtedness” means (i) any Indebtedness (other than the Loans), or
(ii) obligations in respect of one (1) or more Swap Contracts, of the Borrower
or its Subsidiaries in a principal amount exceeding twenty million dollars
($20,000,000).

“Maturity Date” means October 17, 2021.

“Maximum Rate” has the meaning specified in Section 11.09.

“Member” means any Person directly owning a Membership.

“Membership” means a membership in the NHL granted pursuant to the terms of the
NHL Constitution, authorizing the operation of a professional hockey team of the
NHL in a designated city. The term “Membership” shall include any such
membership granted pursuant to an expansion subsequent to the date hereof as
well as any such membership in existence as of the date hereof.

“Membership Documents” means the terms and provisions of the NHL Constitution to
the extent that such terms and provisions are applicable to the Membership owned
and operated by Teamco.

 

10



--------------------------------------------------------------------------------

“MSG” means Madison Square Garden Sports Corp. (formerly known as The Madison
Square Garden Company), a Delaware corporation.

“MSG Spin Agreements” means each agreement or instrument entered into by MSG or
its Affiliates in connection with the Spin-Off.

“MSG Sports Liquidity” means, as of any date of determination: (a) the aggregate
amount of unrestricted and unencumbered cash or cash equivalents (measured at
fair market value) of MSG, MSG Sports, the Borrower and its Subsidiaries, and
the Knicks Borrower and its Subsidiaries; plus (b) the aggregate amount of
unused revolving commitments under the Teamco Revolving Facility, the Knicks
Revolving Facility, and any other revolving credit facility of MSG, MSG Sports,
the Borrower and its Subsidiaries and the Knicks Borrower and its Subsidiaries
(other than, for the avoidance of doubt, this Agreement and the Knicks DDTL
Facility), in each case, that are available to be drawn at such time; provided
that MSG Sports Liquidity shall not include any of the foregoing items of MSG,
MSG Sports or the Knicks Borrower and its Subsidiaries at any time if such
Person is restricted, by law or contractual obligation, from transferring such
cash or cash equivalents or such cash available to be drawn under such revolving
commitments (by equity contribution or otherwise) to the Borrower or its
Subsidiaries at such time. MSG Sports Liquidity shall be determined in good
faith by the Borrower in connection with any determination thereof; provided
that the Borrower shall provide the Lender with any information in support of
such determination as the Lender may reasonably request from time to time.

“MSG Sports” means MSG Sports, LLC, a Delaware limited liability company.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes,
or is obligated to make, contributions, or, during the preceding five (5) plan
years, has made, or been obligated to make, contributions.

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two (2) of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

“Net Proceeds” means, with respect to any issuance or incurrence of any
Indebtedness by any Person or any issuance by any Person to any other Person of
its Equity Interests, the aggregate consideration received by such Person from
such issuance or incurrence, less the sum of: (i) the actual amount of the fees
and commissions payable by such Person, other than to any of its Affiliates; and
(ii) the legal expenses, and the other costs and expenses, directly related to
such issuance or incurrence that are to be paid by such Person, other than to
any of its Affiliates.

“NHL” means the National Hockey League, a joint venture organized as an
unincorporated association, composed of its Members.

“NHL Agreements” has the meaning given to such term in the definition of “NHL
Constitution”

“NHL Board of Governors” means the board formed by the Members, pursuant to
Article V of the NHL Constitution and Bylaws, currently consisting of one
representative from each Member.

“NHL Constitution” means, collectively, (a) the Constitution and Bylaws of the
NHL, including any amendments to such document and any interpretations of such
document issued from time to time by the Commissioner, all operative NHL or NHL
Board of Governors resolutions, the governing documents of each of the NHL
Entities and such other by laws, rules or policies as the NHL, the NHL Board of
Governors, any of the other NHL Entities or the Commissioner may issue from time
to time and (b) any

 

11



--------------------------------------------------------------------------------

existing or future agreements entered into by the NHL, any of the other NHL
Entities or the NHL Board of Governors, including any National Media Contract or
collective bargaining or other labor agreements (including any pension fund
agreements) and agreements made in settlement of any litigation against the NHL
(jointly or collectively), the NHL Board of Governors, any of the other NHL
Entities or the Members (the agreements described in this clause (b),
collectively, the “NHL Agreements”).

“NHL ICE” means NHL Interactive CyberEnterprises, LLC, a Delaware limited
liability company.

“NHLB” means NHL Enterprises B.V., a Netherlands private limited company.

“NHLE” means NHL Enterprises, L.P., a Delaware limited partnership.

“NHLE Canada” means NHL Enterprises Canada, L.P., an Ontario limited
partnership.

“NHL Entities” means NHLE, NHLE Canada, NHL ICE, NHLB, any successor or
Affiliate of any of the foregoing entities, any other Person in which a majority
of the Members directly or indirectly hold Equity Interests and/or any of their
respective present or future successors or assigns.

“Note” or “Notes” means the Delayed Draw Term Loan Notes.

“Notice of Prepayment and/or Reduction / Termination of Commitments” means a
notice of prepayment with respect to a Loan, which shall be substantially in the
form of Exhibit 2.05 or such other form as may be approved by the Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Lender), appropriately completed and signed by a
Responsible Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including,
without limitation, those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against the Borrower, or Affiliate
thereof, of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organizational Document” means: (a) with respect to each Person that is a
corporation, its charter and its by-laws (or similar documents); (b) with
respect to each Person that is a limited liability company, its certificate of
formation and its operating agreement (or similar documents); (c) with respect
to each Person that is a limited partnership, its certificate of formation and
its limited partnership agreement (or similar documents); (d) with respect to
each Person that is a general partnership, its partnership agreement (or similar
document); and (e) with respect to any Person that is any other type of entity,
such documents as shall be comparable to the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

12



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means, with respect to any Loans on any date, the aggregate
outstanding principal amount thereof, after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained, or is contributed to,
by the Borrower and any ERISA Affiliate, and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Investments” means:

(a)    Investments in cash and Cash Equivalents;

(b)    Accounts receivable arising in the ordinary course of business;

(c)    Investments in NHL Entities;

(d)    Any Guarantees permitted under Section 8.02, Restricted Payments
permitted under Section 8.05, or any sale, transfer, license, lease or other
disposition that is not a Disposition or that is a Disposition permitted under
Section 8.11;

(e)    Investments in existence as of the Effective Date and set forth on
Schedule 8.04;

(f)    Investments received in settlement of overdue amounts or amounts owed by
a Person that is insolvent or distributions in insolvency proceedings of any
such Person or received by foreclosure or enforcement of any Lien in favor of
the Company or any Restricted Subsidiary;

(g)    Any Investment under any of the MSG Spin Agreements;

(h)    Investments consisting of advances, deposits or deferred compensation to
(i) announcers, broadcasters, on-air talent, promoters, producers or other third
parties in connection with the development, booking, production, broadcast,
promotion, execution, staging or presentations of shows, events or other
entertainment activities or related merchandising, concessions or licensing, or
(ii) holders of rights to content or intellectual property in connection with
the development, broadcast, distribution or license of content or underlying
intellectual property;

(i)    Investments in directly or indirectly Wholly-Owned Subsidiaries of the
Borrower;

 

13



--------------------------------------------------------------------------------

(j)    Advances of payroll payments to employees in the ordinary course of
business; and

(k)    Investments consisting of notes, other similar instruments or non-cash
consideration received in connection with any disposition not prohibited by
Section 8.11;

“Permitted Liens” means, with respect to any Person:

(a)    (A) pledges or deposits of cash to secure obligations of such Person
under workers’ compensation laws, unemployment insurance laws or similar
legislation, or (B) good faith deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or Leases to which such
Person is a party, or (C) deposits of cash to secure public or statutory
obligations of such Person or (D) deposits of cash or U.S. Government bonds to
secure surety or appeal bonds to which such Person is a party, or (E) deposits
as security for contested taxes or import, customs or similar duties or for the
payment of rent or royalties;

 

(b)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, setoff and recoupment rights or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
prosecuting appeal or other proceedings for review (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed);

(c)    Liens for (x) Taxes (other than property taxes), assessments, charges or
other governmental levies not overdue by more than 30 days or which if more than
30 days overdue, (1) the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceeding
(provided that a reserve or other appropriate provision shall have been made
therefor as appropriate in accordance with GAAP) or (2) the aggregate principal
outstanding amount of the obligations secured thereby does not exceed
$5,000,000, and (y) property taxes not yet subject to penalties for non-payment
or which are being contested in good faith and by appropriate proceedings (and
as to which all foreclosures and other enforcement proceedings shall have been
fully bonded or otherwise effectively stayed);

(d)    Liens in favor of issuers of performance bonds issued pursuant to the
request of and for the account of such Person in the ordinary course of its
business;

(e)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real properties or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness or other extensions of credit and which do not in
the aggregate materially detract from the value of said properties or materially
impair their use in the operation of the business of such Person;

(f)    Liens on cash created in the ordinary course of business and customary in
the Business consisting of pledges to, deposits with or advances to announcers,
broadcasters, on-air talent, promoters, producers or other third parties in
connection with the development, booking, production, broadcast, promotion,
execution, staging or presentations of shows, events or other entertainment
activities or related merchandising, concessions or licensing;

(g)    Liens on cash created in the ordinary course of business and customary in
the Business consisting of obligations to pay advances, deposits or deferred
compensation to the holders of rights to content or intellectual property in
connection with the development, broadcast, distribution or license of content
or underlying intellectual property;

 

14



--------------------------------------------------------------------------------

(h)    Liens on assets or properties of Teamco and its Subsidiaries permitted
under the terms of the Teamco Revolving Facility (including Liens securing
Teamco’s obligations under the Teamco Revolving Facility);

(i)    Liens securing Indebtedness to the extent the Net Proceeds of such
Indebtedness are applied to prepay Delayed Draw Term Loans or reduce the Delayed
Draw Term Loan Commitment, as applicable, in accordance with Section 2.05 and/or
Section 2.06;

(j)    Liens arising under the NHL Constitution; and

(k)    Liens created in the ordinary course of business and customary in the
relevant industry securing obligations of any of the Borrower and its
Subsidiaries not to exceed, in the aggregate, $5,000,000.

“Permitted Parent Payments” means payments to MSG or MSG Sports (a) consisting
of the issuance of common equity interests in the Borrower, (b) under customary
intercompany tax sharing arrangements for payment, not to exceed the lesser of
(x) the amount of taxes that would have been paid by the Borrower had the
Borrower been a taxpayer and (y) the amount of taxes actually owed by MSG as a
result of its ownership of the Borrower, (c) under equity and other compensation
incentive programs to employees and directors of the Borrower and its
Subsidiaries or of any of the Borrower’s current or former Affiliates in the
ordinary course of business; provided that, in the case of employees or
directors of former Affiliates, such payments relate to awards granted prior to
the consummation of the Spin-Off, (d) for overhead of MSG or MSG Sports
(including office services charges and the salaries, bonuses and incentive and
other compensation payable to officers and employees of MSG or MSG Sports),
directors’ fees and other out of pocket fees, costs, expenses and indemnities
incurred by MSG or MSG Sports on behalf of or in managing the business of the
Borrower and its Subsidiaries, or otherwise in connection with MSG’s status as a
public company or the status of MSG or MSG Sports as a parent holding company;
provided, however, that the aggregate amount of payments made pursuant to
clauses (b), (c) and (d) for any period of four consecutive fiscal quarters of
the Borrower shall not exceed $10,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower, or
any such Plan to which the Borrower is required to contribute on behalf of any
of its employees.

“Platform” has the meaning specified in the last paragraph of Section 7.01.

“Projections” has the meaning specified in Section 6.15.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Real Property” means all right, title and interest of the Borrower or
Subsidiary in and to any and all parcels of, or interests in, real property
owned, leased, licensed or operated (including, without limitation, any
leasehold estate) by the Borrower or Subsidiary, together with, in each case,
all improvements and appurtenant fixtures.

 

15



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the FRB, as from time to time in effect,
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the FRB, as from time to time in effect,
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the FRB, as from time to time in effect,
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York, for the
purpose of recommending a benchmark rate to replace LIBOR in loan and credit
agreements similar to this Agreement.

“Remedial Action” means: (a) “remedial action”, as such term is defined in
CERCLA, 42 U.S.C. §–9601(24); and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to (i) clean up, remove, treat,
abate or otherwise take corrective action to address any Hazardous Material in
the Environment, (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger, or
threaten to endanger, public health, welfare or the Environment, or
(iii) perform studies and investigations in connection with, or as a
precondition to, clauses (b)(i) or (b)(ii) above.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.

“Responsible Officer” of any person means: (i) any executive officer or
Financial Officer of such person, and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement; (ii) solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary, or any
assistant secretary, of the Borrower; and (iii) solely for purposes of notices
given pursuant to Article II, any other officer or employee of the Borrower, so
designated by any of the foregoing officers in a notice to the Lender, or any
other officer or employee of the Borrower designated in, or pursuant to, an
agreement between the Borrower and the Lender. Any document delivered hereunder
that is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower. To the extent
requested by the Lender, each Responsible Officer will provide an incumbency
certificate and, to the extent requested by the Lender, appropriate
authorization documentation, in each case, in form and substance reasonably
satisfactory to the Lender.

 

16



--------------------------------------------------------------------------------

“Restricted Payment” means direct or indirect distributions, dividends or other
payments by the Borrower on account of (including sinking fund or other payments
on account of the redemption, retirement, purchase or acquisition of) any
general or limited partnership or joint venture interest in, or any capital
stock of, the Borrower, as the case may be (whether made in cash, property or
other obligations), including any cash expenditures by the Borrower related to
the vesting of share-based compensation.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
applicable sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in
Section 3.03(c)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source), and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means: (a) SOFR; or (b) Term SOFR.

“Spin-Off” means: a series of transactions through which the entertainment
businesses of MSG were distributed by MSG to its existing shareholders, on
substantially the same terms and subject to the conditions described in the MSG
Form 10 (with any differences not being, in the aggregate, materially adverse to
the interests of the Lenders).

“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than fifty percent (50.0%) of the outstanding Equity Interests having
ordinary voting power to elect a majority of the Board of Directors of such
corporation (irrespective of whether, at the time, Equity Interests of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is, at the time, directly or indirectly, owned by
such Person, by such Person and one (1) or more other Subsidiaries of such
Person, or by one (1) or more other Subsidiaries of such Person, (b) any
partnership of which more than fifty percent (50.0%) of the outstanding Equity
Interests having the power to act as a general partner of such partnership
(irrespective of whether at the time any Equity Interests other than general
partnership interests of such partnership shall or might have voting power upon
the occurrence of any contingency) are, at the time, directly or indirectly,
owned by such Person, by such Person and one (1) or more other Subsidiaries of
such Person, or by one (1) or more other Subsidiaries of such Person, or (c) any
limited liability company, association, joint venture or other entity in which
such Person, and/or one (1) or more Subsidiaries of such Person, have more than
a fifty percent (50.0%) Equity Interest at the time. Unless otherwise indicated,
when used in this Agreement, the term “Subsidiary” shall refer to a Subsidiary
of the Borrower, as applicable.

“Swap Contract” means: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options, or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions, or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by, or subject to, any master agreement; and

 

17



--------------------------------------------------------------------------------

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.

“Team Holdco” means Rangers Holdings, LLC, a Delaware limited liability company.

“Teamco” means New York Rangers, LLC, a Delaware limited liability company.

“Teamco Revolving Facility” means the Credit Agreement, dated as of January 25,
2017 (as amended, supplemented or otherwise modified from time to time), among
New York Rangers, LLC, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as the Agent.

“Term Loans” means, collectively, the Delayed Draw Term Loans.

“Term SOFR” means the forward-looking term rate for any period that (a) is
approximately (as determined by the Lender) as long as any of the Interest
Period options set forth in the definition of “Interest Period” above, (b) is
based on SOFR, and (c) has been selected or recommended by the Relevant
Governmental Body, in each case of the foregoing clauses (a) through (c), as
published on any information service as selected by the Lender from time to time
in its reasonable discretion.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA, that is maintained, or contributed to, by the Borrower or Subsidiary,
or with respect to which the Borrower or Subsidiary could incur liability.

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person of which all of the Equity Interests (other than, in the case of a
Foreign Subsidiary, directors’ qualifying shares, to the extent legally
required) are, directly or indirectly, owned and controlled by such Person, or
by one (1) or more Wholly-Owned Subsidiaries of such Person. Unless otherwise
indicated, when used in this Agreement, the term “Wholly-Owned Subsidiary” shall
refer to a Wholly-Owned Subsidiary of the Borrower.

1.02    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “, without limitation,”. The word “will” shall be construed to have the
same meaning and

 

18



--------------------------------------------------------------------------------

effect as the word “shall”. Unless the context requires otherwise: (i) any
definition of or reference to any agreement, instrument or other document
(including any Organizational Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document); (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns; (iii) the words “hereto”, “herein”,
“hereof” and “hereunder”, and words of similar import, when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety, and
not to any particular provision thereof; (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear; (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law, and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time; and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect, and to refer to, any and all
real and personal Property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from, and including,”; the words “to” and
“until” each mean “to, but excluding,”; and the word “through” means “to, and
including,”.

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03    Accounting Terms.

(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time.

(b)    Changes in GAAP. If, at any time, any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Lender shall so request, the Borrower and the Lender shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided, that, until so amended or the request
for amendment has been withdrawn, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein, and (ii) to
the extent requested by the Lender, the Borrower shall provide to the Lender
financial statements and other documents required under this Agreement, or as
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

19



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing, for all purposes of
this Agreement (including, without limitation, the provisions of Article VII),
leases shall continue to be classified and accounted for on a basis consistent
with the definition of Capital Lease, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c)    FASB ASC 825 and FASB ASC 470–20. Notwithstanding anything to the
contrary in the above, for purposes of determining compliance with any covenant
contained herein, Indebtedness of the Borrower shall be deemed to be carried at
one hundred percent (100.0%) of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470–20 on financial liabilities shall
be disregarded.

1.04    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Commitments.

(a)    Delayed Draw Term Loans. Subject to the terms and conditions set forth
herein, the Lender agrees to make a term loan (a “Delayed Draw Term Loan”) to
the Borrower in Dollars in up to four (4) Delayed Draw Term Loan Borrowings,
each on any Business Day during the Delayed Draw Term Loan Availability Period,
and in an aggregate amount not to exceed $90,000,000. Amounts repaid on the
Delayed Draw Term Loans may not be reborrowed. Each Delayed Draw Term Loan may
consist of Base Rate Loans or Eurodollar Rate Loans, or a combination thereof,
as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Lender, which may be given by (A) telephone, or (B) a
Loan Notice. Each such notice must be received by the Lender not later than
11:00 a.m.: (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans; and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this clause (a) must be confirmed promptly by delivery
to the Lender of a Loan Notice. Each Borrowing shall be in a principal amount of
Ten Million Dollars ($10,000,000), or a whole multiple of One Million Dollars
($1,000,000) in excess thereof (or, if less, an amount equal to (x) the unused
amount of the Delayed Draw Term Loan Commitment that are undrawn immediately
prior to giving effect to such Borrowing or (y) the greatest amount of Delayed
Draw Term Loans the borrowing of which would not result in MSG Sports Liquidity
exceeding $75 million immediately after giving effect to such Borrowing). Each
conversion to, or continuation of Eurodollar Rate Loans shall be in a principal
amount of Two Million Dollars ($2,000,000), or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof (or, if less, the entire amount of the
applicable Borrowing). Each conversion to Base Rate Loans shall be in a
principal amount of One Million Dollars ($1,000,000), or a whole multiple of
Five-Hundred Thousand Dollars ($500,000) in excess thereof (or, if less, the
entire amount of the applicable Borrowing). Each Loan Notice and each telephonic
notice shall specify: (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar

 

20



--------------------------------------------------------------------------------

Rate Loans; (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day); (iii) the
principal amount of Loans to be borrowed, converted or continued; (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted; and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be continued as Loans of the same Type. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month.

(b)    Following receipt of a Loan Notice, the Lender shall make the amount of
its Loan available to the Borrower not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice by wire transfer of such funds, in
accordance with instructions provided to (and acceptable to) the Lender by the
Borrower.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Lender, and the Lender may demand that any or all of the then
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans.

(d)    The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, the
Lender shall notify the Borrower of any change in J.P. Morgan’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to all Loans.

(f)    Notwithstanding anything to the contrary in this Agreement, the Lender
may exchange, continue, extend or roll over all, or the portion, of its Loans in
connection with any refinancing, extension, loan modification, or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower and the Lender.

2.03    [Reserved].

2.04    [Reserved].

2.05    Prepayments. The Borrower may, upon delivery of a Notice of Prepayment
and/or Reduction / Termination of Commitments to the Lender, at any time or from
time to time, voluntarily prepay Delayed Draw Term Loans (in whole or in part,
without premium or penalty, subject to Section 3.05), provided, that: (A) such
notice must be received by the Lender not later than 11:00 a.m. (I) at least
three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans, and (II) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of Two
Million Dollars ($2,000,000), or in a whole multiple of One Million Dollars
($1,000,000) in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (C) any prepayment of Base Rate Loans shall be in a
principal amount of One Million Dollars ($1,000,000), or in a whole multiple of
Five-Hundred Thousand Dollars ($500,000) in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid. Subject to payment of breakage costs (if any) in accordance with
Section 3.05, any such notice delivered by the Borrower may be conditioned upon
the effectiveness of other

 

21



--------------------------------------------------------------------------------

transactions, in which case, such notice may be revoked or its effectiveness
deferred by the Borrower (by notice to the Lender on or prior to the specified
effective date) if such condition is not satisfied. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
subject to any condition specified in such notice. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.

No mandatory prepayments of Loans shall be required.

Prepayments shall be applied, first, to Base Rate Loans, and then, to Eurodollar
Rate Loans in direct order of Interest Period maturities.

2.06    Termination or Reduction of Delayed Draw Term Loan Commitment.

(a)    Optional Reductions. The Borrower may, upon notice to the Lender,
terminate the Delayed Draw Term Loan Commitment, or from time to time
permanently reduce the Delayed Draw Term Loan Commitment; provided, that,
(i) any such notice shall be received by the Lender not later than 12:00 p.m.
(noon) three (3) Business Days prior to the date of termination or reduction,
and (ii) any such partial reduction shall be in an aggregate amount of Two
Million Dollars ($2,000,000), or in any whole multiple of One Million Dollars
($1,000,000) in excess thereof. Any such notice may state that it is conditioned
upon the effectiveness of other transactions, in which case, such notice may be
revoked or its effectiveness deferred by the Borrower (by notice to the Lender
on or prior to the specified effective date) if such condition is not satisfied.

(b)    Mandatory Reductions. The aggregate unfunded Delayed Draw Term Loan
Commitments shall automatically terminate at the expiration of the Delayed Draw
Term Loan Availability Period.

2.07    Repayment of Loans.

The Borrower shall repay the then Outstanding Amount of the Delayed Draw Term
Loan on the Maturity Date (as such amount may hereafter be adjusted as a result
of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02, Section 9.03 or Section 9.04, as applicable.

2.08    Interest.

(a)    Subject to the provisions of clause (b) below: (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period, plus the Applicable Rate for Eurodollar Rate Loans; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate, plus the Applicable Rate for Base Rate Loans. To the extent that any
calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) an amount that is less than zero, such amount
shall be deemed zero for purposes of this Agreement.

(b)    

(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such overdue amount of principal shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

22



--------------------------------------------------------------------------------

(ii)    If any amount (other than principal of any Loan) is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Lender,
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)    If an Event of Default under Section 9.01(i) shall be continuing, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    [Reserved].

2.10    Computation of Interest.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of three-hundred sixty-five (365) or three hundred sixty-six (366) days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid;
provided, that, any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Lender of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11    Evidence of Debt.

The Credit Extensions made by the Lender shall be evidenced by one (1) or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a promissory note, which shall evidence the Lender’s Loans
in addition to such accounts or records. Each such promissory note shall be in
the form of Exhibit 2.11 (a “Delayed Draw Term Loan Note”). The Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

 

23



--------------------------------------------------------------------------------

2.12    Payments Generally.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Lender, at the Lender’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. All payments received by the Lender after 2:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Subject to the definition of “Interest
Period” in Section 1.01, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)    Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by, or on account of, any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Lender or the Borrower, as
applicable) require the deduction or withholding of any Tax from any such
payment by the Borrower, then the Borrower shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to clause (e) below.

(ii)    If the Borrower shall be required by any applicable Laws to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding Taxes, from any payment, then: (A) the Borrower shall withhold or
make such deductions as are determined in good faith by the Borrower to be
required based upon the information and documentation it has received pursuant
to clause (e) below; (B) the Borrower shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the
Internal Revenue Code; and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the Borrower shall
be increased as necessary so that, after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), the Lender receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of clause (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or, at the option of the Lender,
timely reimburse it for the payment of, any Other Taxes.

 

24



--------------------------------------------------------------------------------

(c)    Tax Indemnifications.

(i)    The Borrower shall, and does hereby, jointly and severally indemnify the
Lender, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 3.01) payable or paid by the Lender or required to be
withheld or deducted from a payment to the Lender, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by the Lender shall be conclusive absent manifest error.

(d)    Evidence of Payments. Upon request by the Lender, after any payment of
Taxes by the Borrower to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by applicable Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Lender.

(e)    Status of Lender; Tax Documentation.

(i)    If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Lender shall deliver to the Borrower, at the time or times reasonably requested
by the Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two (2) sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
clauses (e)(ii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject the Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of the Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    the Lender shall deliver to the Borrower on or prior to the date on which
this Agreement becomes effective (and from time to time thereafter upon the
reasonable request of the Borrower), executed copies of IRS Form W-9 certifying
that the Lender is exempt from U.S. federal backup withholding Tax, or executed
copies of any relevant IRS Forms W-8;

(B)    if a payment made to the Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), the Lender shall deliver to the Borrower, at the time or times
prescribed by applicable Law and at such time or times reasonably requested by
the Borrower, such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with their obligations under FATCA and to
determine that the Lender has complied with the Lender’s obligations under
FATCA, or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

25



--------------------------------------------------------------------------------

(iii)    The Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower in writing of its legal inability to do so.

(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (f), in no event will the indemnified party be required to pay
any amount to the indemnifying party pursuant to this clause the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (f) shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
any assignment of rights by, or the replacement of, the Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality.

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of the Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by the Lender to
the Borrower, (i) any obligation of the Lender to make or continue Eurodollar
Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of the Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of the Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate, in each case, until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (A) the Borrower shall, upon demand from the Lender,
prepay or, if applicable, convert all Eurodollar Rate Loans of the Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of the Lender shall,
if necessary to avoid such illegality, be determined by the Lender without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if the Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if the Lender
may not lawfully continue to maintain such Eurodollar Rate Loans, and (B) if
such notice asserts the illegality of the Lender determining or charging
interest rates based upon the Eurodollar Rate, the Lender shall during the
period of such

 

26



--------------------------------------------------------------------------------

suspension compute the Base Rate applicable to the Lender without reference to
the Eurodollar Rate component thereof until it is no longer illegal for the
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates.

(a)    If, in connection with any request for a Eurodollar Rate Loan, or a
conversion to or continuation thereof, (i) the Lender determines that (A) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (B) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or in connection with an existing or proposed Base Rate
Loan, and (I) the circumstances described in clause (c)(i) below do not apply
(in each case with respect to this clause (a)(i), “Impacted Loans”), then, the
Lender will promptly so notify the Borrower. Thereafter, (A) the obligation of
the Lender to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (B) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case, until the Lender revokes such notice. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

(b)    Notwithstanding anything to the contrary in the foregoing, if the Lender
has made the determination described in clause (a)(i) above, then the Lender, in
consultation with the Borrower, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until: (i) the Lender revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) above; (ii) the
Lender notifies the Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to the Lender of funding the Impacted
Loans; or (iii) the Lender determines that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its applicable Lending Office to make, maintain, or fund Loans
whose interest is determined by reference to such alternative rate of interest,
or to determine or charge interest rates based upon such rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to do any of the foregoing, and the Lender provides the Borrower with
written notice thereof.

(c)    Notwithstanding anything to the contrary in this Agreement or in any
other Loan Documents, but without limiting clauses (a) or (b) above, if the
Lender determines (which determination shall be conclusive and binding upon all
parties hereto, absent manifest error), or the Borrower notifies the Lender,
that the Borrower or Lender, as applicable, has determined (which determination
likewise shall be conclusive and binding upon all parties hereto, absent
manifest error), that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having, or purporting to have, jurisdiction over the Lender has made a public
statement identifying a specific date after which LIBOR, or the LIBOR Screen
Rate, shall no longer be made available, or used for determining the interest
rate of loans, provided, that, at the time of such statement, there is no
successor administrator that is satisfactory to the Lender that will continue to
provide LIBOR after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

 

27



--------------------------------------------------------------------------------

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Lender, or receipt by
the Lender of such notice, as applicable, the Lender and the Borrower may amend
this Agreement to replace LIBOR with (A) one (1) or more SOFR-Based Rates, or
(B) another alternate benchmark rate giving due consideration to any evolving,
or then existing, convention for U.S. dollar denominated syndicated credit
facilities for such alternative benchmark, and, in each case of the foregoing
clauses (c)(A) and (c)(B), including any mathematical or other adjustments to
such benchmark, giving due consideration to any evolving, or then existing,
convention for U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment, or method for calculating such adjustment, shall
be published on an information service, as selected by the Lender from time to
time in its reasonable discretion, and may be periodically updated (such
adjustment, the “Adjustment”; and any such proposed rate, a “LIBOR Successor
Rate”). Any such amendment shall become effective at 5:00 p.m. on the date that
is five (5) Business Days after the date on which the Lender shall have posted
such proposed amendment to the Borrower.

(d)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (c)(i) above exist, or the Scheduled Unavailability Date has
occurred, as applicable, the Lender will promptly so notify the Borrower.
Thereafter: (i) the obligation of the Lender to make or maintain Eurodollar Rate
Loans shall be suspended (to the extent of the affected Eurodollar Rate Loans or
Interest Periods); and (ii) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods), or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (d)(ii)) in the amount specified therein.

(e)    Notwithstanding anything else to the contrary herein, any definition of
LIBOR Successor Rate shall provide that in no event shall such LIBOR Successor
Rate be less than zero for purposes of this Agreement.

(f)    In connection with the implementation of a LIBOR Successor Rate, the
Lender will have the right to make LIBOR Successor Rate Conforming Changes from
time to time, and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such LIBOR Successor Rate
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

3.04    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against any Property
of, deposits with or for the account of, or credit extended or participated in
by, the Lender (except any reserve requirement reflected in the Eurodollar
Rate);

(ii)    subject the Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” in Section 1.01, and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

28



--------------------------------------------------------------------------------

(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by the Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by the Lender (whether of principal, interest or any
other amount) then, upon request of the Lender, the Borrower will pay to the
Lender such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

(b)    [Reserved].

(c)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in clauses (a) or (b) above and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof. Notwithstanding anything contained in this Section 3.04
to the contrary, the Borrower shall only be obligated to pay any amounts due
under this Section 3.04 if, and the Lender shall not exercise any right under
this Section 3.04 unless, the Lender certifies that it is generally imposing a
similar charge on, or otherwise similarly enforcing its agreements with, its
other similarly situated borrowers.

(d)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation; provided,
that, the Borrower shall not be required to compensate the Lender pursuant to
the foregoing provisions of this Section 3.04 for any increased costs incurred
or reductions suffered more than four (4) months prior to the date that the
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of the Lender’s intention to claim compensation therefor
(provided, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the four (4) month period referred to above
shall be extended to include the period of retroactive effect thereof).

3.05    Compensation for Losses.

Upon written demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)    any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds (but excluding loss of anticipated profits) obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

 

29



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06    Mitigation Obligations. If the Lender requests compensation under
Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to the Lender or any Governmental Authority for the account
of the Lender pursuant to Section 3.01, or if the Lender gives a notice pursuant
to Section 3.02, then at the request of the Borrower the Lender shall use
reasonable efforts to assign its rights and obligations hereunder to another of
its affiliates, if, in the judgment of the Lender, such assignment: (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable; and (ii) in each case, would not subject the Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to the Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket
costs and expenses incurred by the Lender in connection with any such
designation or assignment.

3.07    Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Delayed Draw Term Loan Commitment, repayment of all other
Obligations hereunder.

ARTICLE IV

[RESERVED]

ARTICLE V

CONDITIONS PRECEDENT TO EFFECTIVENESS AND TO CREDIT EXTENSIONS

5.01    Conditions to Effectiveness.

This Agreement shall become effective upon the satisfaction of the following
conditions precedent:

(a)    Loan Documents. Receipt by the Lender of executed counterparts of this
Agreement to be entered into as of the Effectiveness Date, each properly
executed by an authorized officer of the Borrower.

(b)    Organizational Documents, Resolutions, Etc. Receipt by the Lender of the
following, each of which shall be originals or facsimiles (followed promptly by
originals):

(i)    copies of the Organizational Documents of the Borrower certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of the Borrower
to be true and correct as of the Effectiveness Date;

(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of authorized officers of the Borrower as
the Lender may reasonably require, evidencing the identity, authority and
capacity of each authorized officer thereof authorized to act as an authorized
officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party; and

 

30



--------------------------------------------------------------------------------

(iii)    such documents and certifications as the Lender may reasonably require
to evidence that the Borrower is duly organized or formed, and is validly
existing, in good standing, and qualified to engage in business in its state of
incorporation or organization.

(c)    Closing Certificate. Receipt by the Lender of a certificate, signed by a
Responsible Officer of the Borrower and dated as of the Effectiveness Date:

(i)    certifying that each of the representations and warranties contained in
Article VI and in each other Loan Document, and in each agreement, certificate
and notice furnished at any time under, or in connection with, this Agreement or
such other Loan Document, is true and correct in all material respects
(provided, that, any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof with the same effect as if then made
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects (provided, that, any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date); and

(ii)    certifying that no Default or Event of Default has occurred and is
continuing at the time of, or immediately after giving effect to, this Agreement
or any Credit Extensions to be made on the Effectiveness Date.

5.02    Conditions to Borrowings.

The obligation of the Lender to fund any requested Borrowing of Delayed Draw
Term Loans is subject to the satisfaction or waiver by the Lender of the
following conditions precedent as of the date of Borrowing such requested
Delayed Draw Term Loan:

(a)    MSG Sports Liquidity shall be (i) no greater than $50.0 million
immediately prior to giving effect to such Borrowing and (ii) no greater than
$75 million immediately after giving effect to such Borrowing;

(b)    The representations and warranties of Borrower contained in Article VI or
any other Loan Document, or which are contained in any agreement, certificate or
notice furnished at any time under, or in connection, herewith or therewith,
shall be true and correct in all material respects (provided, that, any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, they shall be
true and correct in all material respects (provided, that, any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date.

(c)    No Default or Event of Default shall exist, or would result from the
funding of such Delayed Draw Term Loans or from the application of the proceeds
thereof.

 

31



--------------------------------------------------------------------------------

(d)    The Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(e)    The Effectiveness Date shall have occurred.

Each Request for Credit Extension submitted by the Borrower requesting a
Borrowing of Delayed Draw Term Loans shall be deemed to be a representation and
warranty that the conditions specified in Section 5.02(a)-(d) have been
satisfied (or waived in accordance with the terms hereof) on and as of the date
of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement, and to extend credit
hereunder and under the other Loan Documents on the Effectiveness Date, the
Borrower makes the representations and warranties set forth in this Article VI
and upon the occurrence of each Credit Extension thereafter:

6.01    Organization, Etc.

The Borrower is (a) is a corporation or other form of legal entity, and each of
its Subsidiaries is a corporation, partnership or other form of legal entity
(i) validly organized and existing, and (ii) in good standing (to the extent
such concept exists in the relevant jurisdiction) under the Laws of the
jurisdiction of its incorporation or organization, as the case may be, (b) is
duly qualified to do business, and is in good standing as a foreign corporation
or foreign partnership (or comparable foreign qualification, if applicable, in
the case of any other form of legal entity), as the case may be, in each
jurisdiction where the nature of its business requires such qualification,
(c) has full power and authority to (i) enter into, and perform its obligations
under, this Agreement and each other Loan Document to which it is a party, and
(ii) own, or hold under lease, its property, and to conduct its business
substantially as currently conducted by it, and (d) holds all requisite
governmental licenses, permits and other approvals to (i) enter into, and
perform its obligations under, this Agreement and each other Loan Document to
which it is a party, and (ii) own, or hold under lease, its property, and to
conduct its business substantially as currently conducted by it, except, in the
case of clauses (a)(ii), (b), (c)(ii) and (d) above only, where the failure to
do so would not reasonably be expected to have a Material Adverse Effect.

6.02    Due Authorization, Non-Contravention, Etc.

The execution, delivery and performance by the Borrower of this Agreement and
each other Loan Document to which it is a party, the borrowing of the Loans, and
the use of the proceeds thereof are within the Borrower’s corporate, partnership
or comparable powers, as the case may be, have been duly authorized by all
necessary corporate, partnership or comparable and, if required, stockholder
action, as the case may be, and do not:

(a)    contravene the Organizational Documents of the Borrower or any of its
Subsidiaries;

(b)    contravene any law, statute, rule or regulation binding on or affecting
the Borrower or any of its Subsidiaries or the NHL Constitution;

 

32



--------------------------------------------------------------------------------

(c)    violate, or result in a default or event of default or an acceleration of
any rights or benefits under, any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries; or

(d)    result in, or require the creation or imposition of, any Lien on any
Property of the Borrower, or any of its Subsidiaries, except Liens created under
the Loan Documents;

except, in the cases of clauses (a) (in the case of subsidiaries of the Borrower
not party to this agreement only), (b), (c) and (d) above, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.03    Government Approval, Regulation, Etc.

No consent, authorization, approval or other action by, and no notice to or
filing with, the NHL, any Governmental Authority or regulatory body or other
Person is required for the due execution, delivery or performance by the
Borrower of this Agreement or any other Loan Document, the borrowing of the
Loans, and the use of the proceeds thereof, except, in each case: (i) such as
have been obtained or made and are in full force and effect; and (ii) those, the
failure of which to obtain or make, would not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary thereof is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

6.04    Validity, Etc.

(a)    This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which the Borrower is to be a party
will, on the due execution and delivery thereof, and, assuming the due execution
and delivery of this Agreement by each of the other parties hereto, constitute,
the legal, valid and binding obligation of the Borrower enforceable in
accordance with its respective terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

6.05    Financial Information.

(a)    The Audited Financial Statements have been prepared in accordance with
GAAP consistently applied, and present fairly, in all material respects, the
financial condition of the Borrower, and the results of their operations and
their cash flows, as of the dates and for the period presented, and the Audited
Financial Statements have been audited by independent registered public
accountants of nationally recognized standing and are accompanied by an opinion
of such accountants (without any Impermissible Qualification).

(b)    Except as disclosed in the financial statements referred to above or the
notes thereto or otherwise disclosed to the Lender prior to the Effectiveness
Date, neither the Borrower nor any Subsidiary thereof has any contingent
liabilities, long-term commitments or unrealized losses that have had, or
reasonably would be expected to have, individually or in the aggregate, a
Material Adverse Effect.

6.06    No Material Adverse Effect. Since June 30, 2019, no event or
circumstance has occurred that has had, or would reasonably be expected to have,
a Material Adverse Effect.

6.07    Litigation.

There is no pending, or, to the knowledge of the Borrower, threatened,
litigation, action or proceeding against the Borrower or any Subsidiary thereof
that would reasonably be expected to have a Material Adverse Effect, or which
purports to affect the legality, validity or enforceability of this Agreement or
any other Loan Document or the transactions contemplated hereby or thereby.

 

33



--------------------------------------------------------------------------------

6.08    Compliance with Laws and Agreements.

The Borrower has not violated, is not in violation of, and has not been given
written notice of any violation of any Laws (other than Environmental Laws,
which are the subject of Section 6.13), regulations or orders of any
Governmental Authority applicable to it or its property, or any indenture,
agreement or other instrument binding upon it or its property, except for any
violations which would not reasonably be expected to have a Material Adverse
Effect.

6.09    [Reserved].

6.10    Ownership of Properties.

(a)    The Borrower and each Subsidiary has good and marketable title in fee
simple to (or other similar title in jurisdictions outside the United States of
America), or valid leasehold interests in, or easements or other limited
property interests in, or otherwise has the right to use, all its properties and
assets, except for defects in the foregoing that do not materially interfere
with its ability to conduct its business as currently conducted, or to utilize
such properties and assets for their intended purposes, and except where the
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All such properties and assets are free and clear of
Liens, other than Permitted Liens.

(b)    The Borrower and each Subsidiary owns, possesses, is licensed or
otherwise has the right to use, or could obtain ownership, possession of, or the
right to use, all patents, trademarks, service marks, trade names, and
copyrights necessary for the present conduct of its business, in each case,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

6.11    Taxes.

Except as would not reasonably be expected to have a Material Adverse Effect,
the Borrower and each Subsidiary has timely filed all federal, foreign, and
other Tax returns and reports required by applicable Law to have been filed by
it, and has timely paid all Taxes and governmental charges due (whether or not
shown on any Tax return), except any such Taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books.

6.12    Pension and Welfare Plans.

(a)    Each Plan is in compliance, in all material respects, with the applicable
provisions of ERISA, the Code, and other federal or state Laws. Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS, to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of the Borrower, nothing has
occurred that would prevent, or cause the loss of, such tax-qualified status.

(b)    There are no pending, or, to the best knowledge of the Borrower,
threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect.

 

34



--------------------------------------------------------------------------------

(c)    Except as would not result, or be reasonably be expected to result, in a
Material Adverse Effect, (i) no ERISA Event has occurred, and neither the
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that would reasonably be expected to constitute, or result in, an ERISA Event
with respect to any Pension Plan or Multiemployer Plan; (ii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is sixty percent
(60.0%) or higher, and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that would reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below sixty percent
(60.0%) as of the most recent valuation date; (iii) neither the Borrower nor any
ERISA Affiliate has incurred any liability to the PBGC, other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that would reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any material unsatisfied obligation to contribute to, or material
liability under, any active or terminated Pension Plan, other than Pension Plans
not otherwise prohibited by this Agreement.

(e)    The Borrower represents and warrants, as of the Effectiveness Date, that
the Borrower is not and will not be using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one (1) or more Benefit Plans with
respect to the Borrower’s entrance into, participation in, administration of,
and performance of the Loans, the Commitments, or this Agreement.

6.13    Environmental Warranties.

The Borrower and each of its Subsidiaries conduct, in the ordinary course of
business, a review of the effect of existing Environmental Laws and known
Environmental Liabilities on their respective businesses, operations and
properties, and, as a result thereof, the Borrower has reasonably concluded that
such Environmental Laws and known Environmental Liabilities would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.14    Regulations T, U and X.

The Loans and other Credit Extensions, the use of the proceeds thereof, this
Agreement, and the transactions contemplated hereby will not result in a
violation of Regulation T, Regulation U or Regulation X.

6.15    Disclosure and Accuracy of Information.

Neither this Agreement nor any other document, certificate or written statement
(other than Projections, estimates, forecasts and information of a general
economic or industry specific nature), in each case, concerning the Borrower,
furnished to the Lender by, or on behalf of, the Borrower in connection
herewith, contains any untrue statement of a material fact, or omits to state
any material fact necessary in order to make the statements contained herein and
therein not materially misleading, in light of the circumstances under which
they were made. Any document, certificate or written statement containing
financial projections and other forward looking information concerning the
Borrower provided to the Lender by the Borrower or any of its representatives
(or on their behalf) (the “Projections”) have been

 

35



--------------------------------------------------------------------------------

prepared in good faith utilizing assumptions believed by the Borrower to be
reasonable and due care has been taken in the preparation of such document,
certificate or written statement, it being understood that forecast and
projections are subject to uncertainties and contingencies and no assurance can
be given that any forecast or projection will be realized.

6.16    Labor Matters.

Except as would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes, lockouts or slowdowns against the Borrower pending or,
to the knowledge of the Borrower, threatened; (b) the hours worked by, and
payments made to, employees of the Borrower have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign Law dealing with such matters; and (c) all payments due from the
Borrower, or for which any claim may be made against the Borrower, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower.

6.17    Solvency.

Immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans: (a) the fair value of the Property of
the Borrower and its subsidiaries, on a consolidated basis, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the Property of the Borrower and its
subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and its subsidiaries, on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and its subsidiaries, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted. For purposes of this Section 6.17, the amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.

6.18    Securities.

The common Equity Interests of each Subsidiary are fully paid and
non-assessable, in each case, to the extent applicable. The Equity Interests of
each Subsidiary held, directly or indirectly, by the Borrower are owned,
directly or indirectly, by the Borrower free and clear of all Liens except
Permitted Liens. There are not, as of the Effectiveness Date, any existing
options, warrants, calls, subscriptions, convertible or exchangeable securities,
rights, agreements, commitments or arrangements for any Person to acquire any
common stock of any Subsidiary, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for, any such common
stock, except: (i) as disclosed in the financial statements delivered pursuant
to Section 7.01(a), Section 7.01(b) and Section 7.01(c); or (ii) otherwise
disclosed to the Lender prior to the Effectiveness Date.

6.19    Sanctions; Anti-Corruption Laws.

(a)    Neither the Borrower nor any Subsidiary, nor, to the knowledge of the
Borrower, any director, officer or employee thereof, is an individual or entity
that is: (i) currently the subject or target of any Sanctions; (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by the United States federal government (including, without limitation,
OFAC), the European Union or Her Majesty’s Treasury; or (iii) located, organized
or resident in a Designated Jurisdiction.

 

36



--------------------------------------------------------------------------------

(b)    (i) Neither the Borrower nor any Subsidiary is in violation of the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar anti-corruption legislation in other jurisdictions applicable to the
Borrower or Subsidiary from time to time, the effect of which is, or would
reasonably be expected to be, material to the Borrower and Subsidiaries taken as
a whole; and (ii) the Borrower has instituted and maintained policies and
procedures reasonably designed to promote and achieve compliance with such Laws.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees with the Lender that, on or after the
Effectiveness Date and until the Commitments have expired or terminated and the
principal of, and interest on, each Loan, and all fees and other amounts payable
hereunder or under any other Loan Document, have been paid in full (other than
contingent indemnification obligations that are not then due and payable):

7.01    Existence; Conduct of Business.

(a)    The Borrower shall at all times maintain, and shall cause each of its
Subsidiaries to maintain, its corporation, limited liability company or
partnership existence, as applicable, in full force and effect.

(b)    The Borrower shall cause Teamco to comply in all material respects with
(i) all requirements imposed by the NHL on the operation and status of Teamco’s
Membership and (ii) the Membership Documents, including all requirements with
respect to (A) Membership relocation, (B) Member ownership changes, (C) the
broadcasting of hockey games of the NHL and (D) presentment of its team for
scheduled hockey games of the NHL.

7.02    Financial Information.

(a)    Within 120 days after the end of each fiscal year of MSG, the Borrower
shall furnish to the Lender, MSG’s consolidated audited balance sheet and
related audited statement of operations, stockholders’ equity and cash flows as
of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of KPMG LLP or another independent registered public
accounting firm of recognized national standing in customary form (without a
“going concern” or like qualification) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of MSG as of the end of and for
such year in accordance with GAAP.

(b)    Within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of MSG, the Borrower shall furnish to the Lender, MSG’s
consolidated balance sheet as of the end of such fiscal quarter, the related
consolidated statement of operations for such fiscal quarter and the then
elapsed portion of the fiscal year and the related statement of cash flows for
the then elapsed portion of the fiscal year, in each case setting forth in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the prior fiscal year, all
certified by the chief financial officer, principal accounting officer,
treasurer or controller of MSG as presenting fairly, in all material respects,
the financial position, results of operations and cash flows of MSG and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes.

 

37



--------------------------------------------------------------------------------

(c)    Within 60 days after the end of each fiscal quarter of Teamco (or within
120 days after the end of the last fiscal quarter in the fiscal year of the
Teamco), the Borrower shall furnish to the Lender, (i) unaudited management
accounts of Teamco for the most recently ended fiscal quarter of Teamco, and in
the case of the last fiscal quarter in the fiscal year of Teamco, unaudited
management accounts of Teamco for the most recently ended fiscal year of Teamco,
and (ii) a certificate of the Borrower signed by a Financial Officer and in
substantially the form attached hereto as Exhibit I (a “Compliance Certificate”)
(i) stating that to the best of his or her knowledge no Default or Event of
Default has occurred since the delivery of the Compliance Certificate for the
previous fiscal quarter, or if a Default or Event of Default has occurred since
such date, stating the nature thereof and what action the Borrower proposes to
take with respect thereto, and (ii) disclosing any Change in Control.

7.03    Compliance with Laws; Payment of Obligations.

The Borrower shall comply and shall cause each of its Subsidiaries to comply
with all laws, rules, regulations and orders of any Governmental Authority and
pay all Taxes, assessments, governmental charges, claims for labor, supplies,
rent and any other obligation, except to the extent the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; provided that such payment shall not be required with
respect to any Tax so long as the validity and amount shall be contested in good
faith by appropriate proceedings and the Borrower has set aside on its books
adequate reserves.

7.04    Books and Records.

The Borrower shall keep true books of records and accounts and in which full,
true and correct entries, in all material respects, shall be made of all of its
dealings and transactions.

7.05    Notice of Material Events.

The Borrower will furnish to the Lender, prompt written notice of any of its
executive officers obtaining actual knowledge of the following (and, in any
event, any such notice shall be furnished to the Lender within 20 days of its
executive officers obtaining actual knowledge thereof):

(a)    the occurrence of any Default or Event of Default, specifying what action
the Borrower proposes to take with respect thereto;

(b)    any development or event that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect; and

(c)    any event that has resulted or that would, if not waived by the Lender,
require a mandatory prepayment of the Delayed Draw Term Loans and/or a reduction
in the Delayed Draw Term Loan Commitment as provided in Section 2.05 or
Section 2.06, as applicable.

Notice from the NHL of any of the foregoing to the Lender (on behalf of the
Borrower or otherwise) shall satisfy the Borrower’s obligation under this
Section

7.06    NHL-Related Notifications.

The Borrower shall promptly deliver to the Lender within five Business Days of
any of its executive officers or Financial Officers obtaining actual knowledge
of the occurrence of any event described in paragraph (a), (b) or (c) below or
within five Business Days after any item described in paragraph (d) below

 

38



--------------------------------------------------------------------------------

is obtained by the Borrower, as applicable (but in any event no earlier than
such notice is delivered by Teamco to the lenders under the Teamco Revolving
Facility):

(a)    written notice of the commencement of any material action, suit or
proceeding at law or in equity involving the NHL or the NHL Board of Governors
or any of their properties or assets that could reasonably be expected to result
in a Material Adverse Effect or a material adverse effect on (x) the ability of
the NHL to fulfill its material obligations to be performed under the NHL
Consent Letter (as defined in the Teamco Revolving Facility) or (y) the
business, operations, financial condition or prospects of the NHL, taken as a
whole;

(b)    written notice of any strike or lock-out by any association, union or
other organization or group of NHL players employed by the Members generally;

(c)    written notice of the formation by a majority of the Members of any new
entity for the purpose of conducting any United States or Canadian men’s
professional hockey league; and

(d)    copies of (A) any collective bargaining agreement entered into by the
NHL, the NHL Board of Governors, the Members as a group or the Borrower with any
association, union or other organization or group of NHL players employed by the
Borrower or any other Members, and any material policy statement, summary or
description of any terms or conditions of employment to be applied to any NHL
players employed by the Borrower or any other Members promulgated by the NHL,
the NHL Board of Governors, the Members as a group or the Borrower, (B) any
document or instrument supplementing, extending, modifying, amending or
restating in any material respect any such collective bargaining agreement or
any such material policy statement, summary or description and (C) any
amendments, modifications or additions to the NHL Constitution or any other NHL
document, whether by resolution or otherwise, which occur subsequent to the
Effective Date and which affect in any material respect any such collective
bargaining agreements.

Notice or provision of copies, as applicable, from the NHL of any of the
foregoing to the Lender (on behalf of the Borrower or otherwise) shall satisfy
the Borrower’s obligation under this Section.

7.07    Use of Proceeds.

The Borrower shall use all proceeds of the Loans for general corporate purposes,
consistent with the NHL Constitution.

7.08    ERISA Obligations.

The Borrower shall make, and to the extent reasonably practicable, shall cause
each other member of its Controlled Group to make, all required contributions to
each Material Plan to which the Borrower or other member of its Controlled Group
has or shall have an obligation to make contributions.

7.09    Maintenance of Insurance.

The Borrower shall maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

 

39



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of, and
interest on, each Loan, and all fees and other amounts payable hereunder or
under any other Loan Document, have been paid in full (other than contingent
indemnification obligations that are not then due and payable), the Borrower
hereby covenants and agrees with the Lender that, from and after the
Effectiveness Date:

8.01    Indebtedness.

The Borrower will not, nor will it permit any of its Subsidiaries to, create,
incur or suffer to exist any Indebtedness except:

(a)    Indebtedness incurred hereunder;

(b)    Obligations under or in respect of (A) interest rate Swap Contracts up to
an aggregate notional principal amount not to exceed at any time an amount equal
to the Commitment of the Lender at such time, and (B) Swap Contracts entered
into to hedge existing or anticipated foreign exchange or commodity price
exposure not for speculative purposes;

(c)    Guarantees and letters of credit permitted by Section 8.02;

(d)    Indebtedness issued and outstanding on the Effective Date to the extent
set forth on Schedule 8.01 and any renewals, extensions or refundings thereof in
a principal amount not to exceed the amount so renewed, extended or refunded;

(e)    Indebtedness of Teamco and its Subsidiaries permitted in accordance with
the terms of the Teamco Revolving Facility;

(f)    Indebtedness so long as the Net Proceeds of such Indebtedness are applied
to prepay Delayed Draw Term Loans or reduce the Delayed Draw Term Loan
Commitment, as applicable, in accordance with Section 2.05 and/or Section 2.06;

(g)    Other Indebtedness of the Borrower and its Subsidiaries not for borrowed
money in an aggregate principal amount at any time outstanding not to exceed
$5,000,000;

(h)    Indebtedness constituting an Investment permitted under Section 8.04;
provided that any Indebtedness of Borrower owed to any Affiliate shall be
subordinated to the Obligations pursuant to the Master Subordinated Intercompany
Note;

(i)    Indebtedness arising from netting services, overdraft protection, cash
management services, endorsements or instruments and other items for deposit in
the ordinary course of business; and

(j)    Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations of the Company or any of the Restricted Subsidiaries
contained in supply arrangements, in each case, in the ordinary course of
business;

provided, however, that the foregoing exceptions shall not permit any Guarantees
by the Company of the Indebtedness of any Person other than any Subsidiary.

 

40



--------------------------------------------------------------------------------

8.02    Contingent Liabilities.

The Borrower will not, nor will it permit any of its Subsidiaries to, directly
or indirectly (including by means of causing a bank to open a letter of credit),
guarantee, endorse, contingently agree to purchase or to furnish funds for the
payment or maintenance of, or otherwise be or become contingently liable upon or
with respect to, the Indebtedness, other obligations, net worth, working capital
or earnings of any Person, or guarantee the payment of dividends or other
distributions upon the stock or other ownership interests of any Person, or
agree to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling a debtor
to make payment of its obligations or to assure a creditor against loss (all
such transactions being herein called “Guarantees”, and each individually a
“Guarantee” ), except:

(a)    Endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

(b)    The Guarantees described in Schedule 8.02;

(c)    Capitalized Lease Obligations to the extent they constitute Guarantees by
reason of having been assigned by the lessor to a lender to such lessor
(provided that the obligors in respect of such Capitalized Lease Obligations do
not increase their liability by reason of such assignment);

(d)    Guarantees which would constitute Investments which are not prohibited by
Section 8.04 or which if incurred directly by the Company or any Restricted
Subsidiary would constitute Indebtedness permitted by Section 8.01;

(e)    Obligations under contracts providing for the acquisition of or provision
of goods or services (including leases or licenses of property) incurred in the
ordinary course of business for which the Borrower may be jointly and severally
liable with Subsidiaries as to which costs are allocated (as among the Borrower
and the Subsidiaries) based on cost, usage or other reasonable method of
allocation; provided that the undertaking of such liabilities are not intended
as a guaranty or other credit support of such obligations; and

(f)    Obligations under agreements to indemnify Persons who have issued bid or
performance bonds or letters of credit issued in lieu of such bonds in the
ordinary course of business of the Borrower securing performance by such Person
of activities otherwise permissible hereunder;

provided, however, that the foregoing exceptions shall not permit any Guarantees
by the Borrower of the Indebtedness of any Person (other than any Subsidiary).

8.03    Liens.

The Borrower will not, nor will it permit any of its Subsidiaries to, create nor
suffer to exist, any mortgage, pledge, security interest, conditional sale or
other title retention agreement, lien, charge or encumbrance upon any of its
assets, in each case now owned or hereafter acquired, securing any Indebtedness
or other obligation (all such security being herein called “Liens”), except:

(a)    Liens on property securing Indebtedness owed to the Borrower;

(b)    Liens securing all of the Obligations of the Borrower;

(c)    Permitted Liens;

 

41



--------------------------------------------------------------------------------

(d)    other Liens on property in effect on the Effective Date to the extent set
forth on Schedule 8.03;

(e)    Liens on shares of the capital stock of, or partnership interest in, any
Subsidiary;

(f)    Liens on cash consisting of pledges to, deposits with or advances to
announcers, broadcasters, on-air talent, promoters, producers or other third
parties in connection with the development, booking, production, broadcast,
promotion, execution, staging or presentations of shows, events or other
entertainment activities or related merchandising, concessions or licensing; and

(g)    Liens on cash, Cash Equivalents, and other funds or securities on deposit
or maintained with a depository institution, broker-dealer, securities or
commodities broker or other financial intermediary, in each case arising in the
ordinary course of business.

8.04    Investments.

The Borrower will not, nor will it permit any of its Subsidiaries to, directly
or indirectly, (i) make any advances, loans, accounts receivable (other than
accounts receivable arising in the ordinary course of business of the Borrower)
or other extensions of credit (excluding, however, accrued and unpaid interest
in respect of any advance, loan or other extension of credit) or capital
contributions to (by means of transfers of property to others, or payments for
property or services for the account or use of others, or otherwise) any Person
(other than the Company or any Guarantor)), (ii) purchase or own any stocks,
bonds, notes, debentures or other securities (including any interests in any
partnership, joint venture or any similar enterprise) of, or any bank accounts
with any Person (other than the Company or any Guarantor), or (iii) purchase or
acquire (in one transaction or a series of transactions) assets of another
Person that constitute a business unit or all or a substantial part of the
business of, such Person (other than the Company or any Guarantor) (all such
transactions referred to in clauses (i), (ii) and (iii) being herein called
“Investments”), except for:

(a)    Permitted Investments; and

(b)    Other Investments permitted in accordance with the terms of the Teamco
Revolving Facility.

8.05    Restricted Payments.

The Borrower will not, directly or indirectly, make or declare any Restricted
Payment at any time, except that, such restriction shall not apply to
transactions permitted under clauses (a) through (d) of Section 8.07.

8.06    Business.

The Borrower and its Subsidiaries shall not directly engage in any material line
of business substantially different from those lines of business conducted by
the Borrower and its Subsidiaries (taken as a whole) on the Effective Date,
other than any business reasonably related or incidental, complementary or
ancillary thereto or a reasonable extension thereof (collectively, the
“Business”).

The Borrower shall not enter into or conduct any material business other than
(x) in connection with the ownership, acquisition and disposition of interests
in Team Holdco and Teamco and management of the business of the Team Holdco and
Teamco, including but not limited to making equity investments in

 

42



--------------------------------------------------------------------------------

Team Holdco or Teamco, (y) the performance of its obligations under this
Agreement, issuing Equity Interests to its parent company and making Restricted
Payments in accordance with the terms of this Agreement, and (z) any activities
as are incidental or related to any of the foregoing.

8.07    Transactions with Affiliates.

The Borrower will not, nor will it permit any of its Subsidiaries to, effect any
transaction with any of its Affiliates on a basis less favorable to the Borrower
or such Subsidiary than would at the time be obtainable for a comparable
transaction in arms-length dealing with an unrelated third party other than
(a) overhead, office services and other ordinary course allocations of costs and
services, in each case under this clause (a), on a reasonable basis,
(b) allocations of tax liabilities and other tax-related items among the
Borrower and its Affiliates based in all material respects upon the financial
income, taxable income, credits and other amounts directly related to the
respective parties, to the extent that the share of such liabilities and other
items allocable to the Borrower shall not exceed the amount that such Persons
would have been responsible for as a direct taxpayer, (c) transactions
contemplated by the MSG Spin Agreements and agreements and arrangements set
forth on Schedule 8.07 and amendments, renewals and extensions thereof on terms
not materially less favorable in the aggregate to the interests of the Lender
than those in existence as of the date of this Credit Agreement, (d) Permitted
Parent Payments, (e) transactions among the Borrower and its Wholly-Owned
Subsidiaries, and (f) transactions involving property or assets having an
aggregate fair market value of no greater than $1,000,000 during the term of
this Agreement.

8.08    Amendments of Certain Instruments.

The Borrower will not amend, modify or supplement any of the provisions of its
constitutive documents other than amendments that would not be materially
adverse to the interests of the Lender.

8.09    [Reserved]

8.10    Fundamental Changes.

The Borrower shall not merge, dissolve, liquidate, consolidate with or into
another Person (collectively “Merge”), or Dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets (whether
now owned or hereafter acquired) of the Company, to or in favor of any Person.

8.11    Dispositions.

The Borrower shall not make any Disposition or enter into any agreement to make
any Disposition except:

(a)    Dispositions to Subsidiaries by the Borrower in the ordinary course of
business for the purposes of maintenance, repair or replacement of operating
assets; and

(b)    Any Disposition that results in the concurrent or substantially
concurrent repayment in full and termination of this Credit Agreement; and

(c)    Dispositions that are not material to the business of the Borrower and
its Subsidiaries (taken as a whole);

(d)    Other Dispositions; provided that (i) no Default shall have occurred and
be continuing both immediately before and immediately after giving effect to
such Disposition, (ii) such Disposition shall be

 

43



--------------------------------------------------------------------------------

for fair market value and (iii) the Borrower shall apply the Net Proceeds of
such Disposition to the prepayment of Delayed Draw Term Loans or reduction of
the Delayed Draw Term Loan Commitment in accordance with Section 2.05 and
Section 2.06, as applicable.

8.12    Accounting Changes.

The Borrower shall not make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) the fiscal quarter or
fiscal year, except that upon not less than 10 Business Days’ prior notice, the
Borrower may change its fiscal year end from June 30 to December 31.

8.13    Negative Pledge; Burdensome Agreements.

The Borrower shall not enter into or suffer to exist, or permit any of the
Subsidiaries to enter into or suffer to exist, any agreement or other
arrangement prohibiting or conditioning the ability of any Subsidiary to pay
dividends or other distributions with respect to its Equity Interests or to make
or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary except
(i) agreements in existence on the Effective Date and set forth on Schedule
8.13, including any renewals, extensions or replacements of such agreements on
terms not materially less favorable to the interests of the Lender than those in
effect on the date of this Credit Agreement and (ii) agreements or other
arrangements imposed by law or by this Agreement.

The Borrower shall not create nor suffer to exist any Lien securing Indebtedness
on the Equity Interests of (i) MSG Sports or (ii) the Borrower, other than
Permitted Liens.

8.14    Sanctions.

The Borrower will not request any Borrowing, and the Borrower shall not use, and
shall use its reasonable best efforts to provide that its respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01    Events of Default.

Each of the following events or occurrences described in this Section 9.01 shall
constitute an “Event of Default”:

(a)    the Borrower shall default: (i) in the payment when due of any principal
of any Loan (including, without limitation, on any scheduled principal payment
date); (ii) in the payment when due of any interest on any Loan (and such
default shall continue unremedied for a period of three (3) Business Days); or
(iii) in the payment when due of any other previously invoiced amount required
to be paid under the Loan Documents (other than an amount described in
clauses (a)(i) and (a)(ii) above) payable under this Agreement or any other Loan
Document (and such default shall continue unremedied for a period of five
(5) Business Days); or

(b)    any representation or warranty of the Borrower made, or deemed to be
made, hereunder or in any other Loan Document, or in any other agreement,
certificate or notice furnished by, or on behalf of, the Borrower to the Lender
for the purposes of, or in connection with, this Agreement, or any such other

 

44



--------------------------------------------------------------------------------

Loan Document, is, or shall be, incorrect in any material respect (provided,
that, any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) when made
or deemed made; or

(c)    the Borrower shall default in the due performance and observance of any
of its obligations under Section 7.01 (with respect to the maintenance and
preservation of the Borrower’s corporate existence), Section 7.05(a), or
Article VIII; or

(d)    the Borrower shall default in the due performance and observance of any
agreement (other than those specified in clauses (a) through (c) above)
contained herein or in any other Loan Document, and such default shall continue
unremedied for a period of thirty (30) days after the earlier of: (i) the date
such default became known to a Responsible Officer of the Borrower; and
(ii) delivery of notice thereof to the Borrower from the Lender; or

(e)    a default shall occur (i) in the payment when due, whether by
acceleration or otherwise, of any Material Indebtedness, or (ii) in the
performance or observance of any obligation or condition with respect to any
Material Indebtedness, if the effect of such default referred to in this
clause (e)(ii) is to accelerate the maturity of any such Material Indebtedness,
or that enables or permits the holder or holders of any such Material
Indebtedness, or any trustee or agent on its or their behalf, to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (in the case
of both clauses (e)(i) and (e)(ii) above, subject to any applicable grace period
or cure period, as well as any applicable requirement for notice of default,
under the definitive documentation for such Material Indebtedness); provided,
that, no Event of Default (as defined in the Teamco Revolving Facility) that has
been cured or waived pursuant to the terms of the Teamco Revolving Facility
shall constitute an Event of Default hereunder, so long as the Lender has not
commenced, as of the time of such cure or waiver, the exercise of any remedies
available under the Loan Documents upon the occurrence and during the
continuance of such Event of Default; or

(f)    any judgment or order (or combination of judgments and orders) for the
payment of money equal to, or in excess of, twenty million dollars ($20,000,000)
(other than amounts covered by (A) insurance for which the insurer thereof has
been notified of such claim and has not challenged such coverage, or (B) valid
third-party indemnifications for which the indemnifying party thereof has been
notified of such claim and has not challenged such indemnification),
individually or in the aggregate, shall be rendered by a court or Governmental
Authority against the Borrower or Subsidiary (or any combination thereof), which
judgment or order remains undischarged, un-waived, unstayed, unbonded or
unsatisfied for a period of sixty (60) consecutive days; or

(g)    any of the following events shall occur with respect to any Pension Plan:
(i) the taking of any specific actions by the Borrower, any ERISA Affiliate, or
any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any ERISA Affiliate would reasonably be expected to
incur a liability or obligation to such Pension Plan which would reasonably be
expected to have a Material Adverse Effect; or (ii) an ERISA Event, or
noncompliance with respect to Foreign Plans, shall have occurred that gives rise
to a Lien on the Property of the Borrower that, when taken together with all
other ERISA Events and noncompliance with respect to Foreign Plans that have
occurred, would reasonably be expected to have a Material Adverse Effect; or

(h)    any Change in Control shall occur; or

(i)    the Borrower shall: (i) become insolvent or generally fail to pay debts
as they become due; (ii) apply for, consent to, or acquiesce in the appointment
of, a trustee, receiver, sequestrator or other custodian for the Borrower, or
substantially all of the Property of any thereof, or make a general assignment

 

45



--------------------------------------------------------------------------------

for the benefit of creditors; (iii) in the absence of such application, consent
or acquiescence, permit, or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower, or for a substantial
part of the Property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged or stayed within sixty (60) days,
provided, that, the Borrower hereby expressly authorizes the Lender to appear in
any court conducting any relevant proceeding during such sixty (60) day period
to preserve, protect and defend its rights under the Loan Documents;
(iv) permit, or suffer to exist, the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency Law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower, and, if any such case or proceeding is
not commenced by the Borrower, such case or proceeding shall be consented to, or
acquiesced in, the Borrower, or shall result in the entry of an order for
relief, or shall remain for sixty (60) days undismissed and unstayed, provided,
that, the Borrower hereby expressly authorizes the Lender to appear in any court
conducting any such case or proceeding during such sixty (60) period to
preserve, protect and defend its rights under the Loan Documents; or (v) take
any corporate or partnership action (or comparable action, in the case of any
other form of legal entity) authorizing any of the foregoing.

9.02    Action if Bankruptcy.

If any Event of Default described in Section 9.01(i) shall occur, the
Commitments (if not theretofore terminated) shall automatically terminate, and
the outstanding principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand, all of which are hereby waived by the Borrower.

9.03    Action if Other Event of Default.

If any Event of Default (other than any Event of Default described
Section 9.01(i)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Lender may, by written notice to the Borrower, declare
all, or any portion, of the outstanding principal amount of the Loans and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable, shall be and
become immediately due and payable, without further notice, demand or
presentment, and/or, as the case may be, the Commitments shall terminate.

9.04    [Reserved].

9.05    Application of Proceeds.

After the exercise of remedies provided for in this Article IX (or after the
Loans have automatically become immediately due and payable as set forth in this
Article IX), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.15, be applied by the Lender in the following
order:

(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization, including
compensation to the Lender and its agents and counsel, and all expenses,
liabilities and advances made or incurred by the Lender in connection therewith,
and all amounts for which the Lender is entitled to indemnification pursuant to
the provisions of any Loan Document, together with interest on each such amount
at the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;

 

46



--------------------------------------------------------------------------------

(b)    Second, without duplication of amounts applied pursuant to clause
(a) above, to the payment in full, in cash, of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and fees, premiums and any
interest accrued and due under the Loan Documents;

(c)    Third, to the payment in full, in cash, of that portion of the
Obligations constituting accrued and unpaid principal of the Loans; and

(d)    Fourth, the balance, if any, to the person lawfully entitled thereto
(including the Borrower or its successors or assigns) or as a court of competent
jurisdiction may direct.

ARTICLE X

[RESERVED]

ARTICLE XI

MISCELLANEOUS

11.01    Amendments, Etc.

Subject, in each case, to Section 3.03, no amendment, modification or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower therefrom, shall be effective, unless in writing
signed by the Lender (except as provided in the last proviso to this
Section 11.01) and the Borrower, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

11.02    Notices and Other Communications; Facsimile Copies.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (provided, that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b)    Change of Address, Etc. Each of the Borrower and the Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

 

47



--------------------------------------------------------------------------------

(c)    Reliance by the Lender. The Lender shall be entitled to rely and act upon
any notices (including telephonic or electronic Loan Notices) purportedly given
by, or on behalf of, the Borrower, even if: (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein; or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Lender from all losses, costs, expenses and liabilities resulting
from the reliance by the Lender on each notice purportedly given by, or on
behalf of, the Borrower.

11.03    No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by applicable Law.

11.04    Expenses; Indemnity; and Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay: (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (limited, in
the case of legal counsel, to the reasonable and documented out-of-pocket fees,
charges and disbursements of one (1) primary counsel for all such Persons taken
as a whole and, if deemed reasonably necessary by the Lender, of one
(1) regulatory and/or local counsel to the Lender and its Affiliates in each
applicable jurisdiction retained by the Lender), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); and (ii) all out-of-pocket
expenses incurred by the Lender (limited, in the case of legal counsel, to the
reasonable and documented out-of-pocket fees, charges and disbursements of one
(1) primary counsel for the Lender and, if deemed reasonably necessary by the
Lender, of one (1) regulatory and/or local counsel to the Lender in each
applicable jurisdiction in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.04, or (B) in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the Lender
against, and hold the Lender harmless from, any and all losses, claims, damages,
liabilities and related expenses (limited, in the case of legal counsel, to the
reasonable and documented out-of-pocket fees, charges and disbursements of one
(1) primary counsel for the Lender and, if deemed reasonably necessary by the
Lender, of one (1) regulatory and/or local counsel to the Lender in each
applicable jurisdiction), incurred by the Lender or asserted against the Lender
by any Person (including the Borrower), arising out of, in connection with, or
as a result of, (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any Property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third-party or by the Borrower, and
regardless of whether the Lender is a party thereto, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Lender;

 

48



--------------------------------------------------------------------------------

provided, that, such indemnity shall not, as to the Lender, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of the Lender, or (B) results from a claim brought by the Borrower
against the Lender for a material breach of the Lender’s obligations hereunder
or under any of Loan Document, if the Borrower has obtained a final,
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
clause (b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and the Borrower hereby waives
any claim against the Lender, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. The Lender shall not be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of the Lender
as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(d)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(e)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the replacement of the Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05    Payments Set Aside.

To the extent that any payment by, or on behalf of, the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, provided, that, neither the Borrower nor the Lender may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the other party. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of the
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)    Certain Pledges Any Lender may, at any time, pledge or assign a security
interest in all, or any portion, of its rights under this Agreement (including
under its Note, if any) to secure obligations of the

 

49



--------------------------------------------------------------------------------

Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank; provided, that, no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

11.07    Treatment of Certain Information; Confidentiality.

The Lender agrees to maintain the confidentiality of the Information (as defined
below), provided, that, Information may be disclosed: (a) to its Affiliates and
to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over the Lender or its Related Parties; (c) to the extent required
by applicable Laws or by any subpoena or similar legal process, provided, that,
other than disclosure to any Governmental Authority with regulatory authority
over the Lender, unless specifically prohibited by applicable Laws or court
order from so doing, the Lender shall make reasonable efforts to notify the
Borrower of any such disclosure; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section 11.07, to (i) any assignee of any of its rights and obligations under
this Agreement, or (ii) any actual or prospective party (or its Related Parties,
including any risk protection provider) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) with the consent of
the Borrower; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 11.07, or
(ii) becomes available to the Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section 11.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary. Any Person required to maintain the confidentiality
of Information as provided in this Section 11.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

The Lender acknowledges that: (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be; (b) it has developed compliance procedures regarding the use of material
non-public information; and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

11.08    Set-off.

If an Event of Default shall have occurred and be continuing, the Lender is
hereby authorized, at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
the Lender to, or for the credit or the account of, the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document, to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document, and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of the Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness. The Lender agrees to notify the Borrower promptly after any such
setoff and application; provided, that, the failure to give such notice shall
not affect the validity of such setoff and application.

 

50



--------------------------------------------------------------------------------

11.09    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, the Lender may, to the extent permitted by
applicable Law: (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “.pdf” or “.tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

11.11    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender, or on their behalf, and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

11.12    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable: (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby; and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

51



--------------------------------------------------------------------------------

11.13    [Reserved].

11.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN CLAUSE (B) ABOVE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS

 

52



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO: (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

11.16    Electronic Execution.

The words “delivery”, “execute”, “execution”, “signed”, “signature”, and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, (i) notwithstanding anything contained herein
to the contrary the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it, and (ii) without limiting the foregoing,
upon the request of the Lender, any electronic signature shall be promptly
followed by such manually executed counterpart.

[SIGNATURE PAGES FOLLOW]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     MSG NYR Holdings, LLC,     a Delaware limited liability company  
  By:  

/s/ Victoria M. Mink

    Name:   Victoria M. Mink     Title:   Executive Vice President and Chief
Financial Officer

Signature Page to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER:     MSG ENTERTAINMENT GROUP, LLC,     as the Lender     By:  

/s/ Philip D’Ambrosio

    Name:   Philip D’Ambrosio     Title:   Senior Vice President, Treasurer

Signature Page to Delayed Draw Term Loan Credit Agreement